 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4        J & J Sports Production, Inc.,                      Case No. 2:18-cv-00629-JAD-VCF

 5              Plaintiff
         v.                                                     Order Adopting Report and
 6                                                             Recommendation and Granting
                                                                Motion for Default Judgment
   Coco Beach Corporation dba Mariscos El
 7 Dorado and Maria Quntero de Ramirez,
                                                                       [ECF Nos. 10, 11]
 8              Defendants

 9

10             This lawsuit arises out of the defendants’ alleged unauthorized 2016 broadcast of a

11 boxing match. The defendants failed to appear, default was entered against them, 1 and plaintiff

12 now moves for the entry of default judgment. 2 Magistrate Judge Ferenbach has carefully

13 evaluated that motion and recommends that I grant it and enter judgment in favor of the plaintiff

14 in the amount of $10,000 in statutory damages and $50,000 in enhanced damages. 3 The deadline

15 for objections to that recommendation was April 30, 2019, and no party has filed an objection to

16 it or moved to extend the deadline to do so. “[N]o review is required of a magistrate judge’s

17 report and recommendation unless objections are filed.” 4

18             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

19 [ECF No. 11] is ADOPTED in full;

20

21   1
         ECF No. 7.
     2
22       ECF No. 10.
     3
         ECF No. 11.
23   4
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1        IT IS FURTHER ORDERED THAT the Motion for Default Judgment [ECF No. 10] is

 2 GRANTED; and

 3        And with good cause appearing and no reason to delay, IT IS FURTHER ORDERED

 4 THAT the Clerk of Court is directed to ENTER FINAL JUDGMENT against the defendants,

 5 jointly and severally, in the amount of $60,000 (which consists of $10,000 in statutory

 6 damages and $50,000 in enhanced damages) and CLOSE THIS CASE.

 7        Dated: May 3, 2019

 8                                                       _________________________________
                                                                        ________
                                                                              _ ________ __
                                                                                         _ _
                                                         U.S. District Judge
                                                                        udgge Jennifer
                                                                              Jenniferr A.
                                                                              Je        A. Dorsey
                                                                                           Do
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 2
